                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


MARY ESTRADA,

                      Plaintiff,
       v.                                            Civil Action 2:18-cv-960
                                                     Judge Michael H. Watson
                                                     Magistrate Judge Jolson

COMMISIONER OF
SOCIAL SECURITY,

                      Defendant.

                           REPORT AND RECOMMENDATION

       Plaintiff, Mary Estrada, brings this action under 42 U.S.C. § 405(g) seeking review of a

final decision of the Commissioner of Social Security (“Commissioner”) denying her application

for Supplemental Security Income (“SSI”).           For the reasons set forth below, it is

RECOMMENDED that Plaintiff’s Statement of Errors (Doc. 8) be OVERRULED, and that

judgment be entered in favor of Defendant.

I.     BACKGROUND

       Plaintiff filed her application for SSI on February 11, 2015, alleging that she was disabled

beginning September 1, 2006. (Doc. 7, Tr. 193). She later amended her onset date to February

10, 2015. (Tr. 222). After her application was denied initially and on reconsideration, the

Administrative Law Judge (the “ALJ”) held a hearing on October 11, 2017. (Tr. 48–96). On

February 9, 2018, the ALJ issued a decision denying Plaintiff’s application for benefits. (Tr. 17–

37). The Appeals Council denied Plaintiff’s request for review, making the ALJ’s decision the

final decision of the Commissioner. (Tr. 1–6).

       Plaintiff filed the instant case seeking a review of the Commissioner’s decision on August

27, 2018 (Doc. 1), and the Commissioner filed the administrative record on November 19, 2018
(Doc. 7). Plaintiff filed her Statement of Errors (Doc. 8), and Defendant filed an Opposition

(Doc. 9), and no reply was filed. Thus, this matter is now ripe for consideration.

       A.      Relevant Hearing Testimony

            1. Plaintiff’s Testimony

       Relevant here, Plaintiff testified about her mental health and abilities. She testified that

being around new people or in new places makes her anxious, and her anxiety causes her to pick

at her skin. (Tr. 66–67). She does not drive to new places, and she leaves the house only for

doctors’ appointments and grocery shopping. (Tr. 67–68). When Plaintiff goes to the store, her

daughter accompanies her, prepares the grocery list, and marks off items on the list as they shop.

(Tr. 68). Plaintiff’s daughter also assists Plaintiff with scheduling doctors’ appointments and other

paperwork. (Tr. 69). Plaintiff testified that, at a previous job, she struggled with the required

paperwork. (Tr. 68–69).

       Plaintiff additionally testified about her memory. She told the ALJ that, at times, she

forgets to eat, bathe, or take her medications. (Tr. 72–73). When doing households chores, she

sometimes leaves the oven on, leaves clothes in the washing machine or dryer, or forgets about

dishes in the sink. (Tr. 73). Plaintiff testified that she takes Cymbalta and Zyprexa for her

depression and anxiety. (Tr. 69).

            2. Dr. Lace’s Testimony

       Dr. Michael A. Lace, Psy.D., a non-examining medical expert, also testified at the

administrative hearing. He indicated that Plaintiff has a condition described as “borderline

intellectual functioning” as well as depressive and anxiety disorders not otherwise specified.

(Tr. 76). Dr. Lace further testified that while Plaintiff may have some challenges with reading,

she would be capable of reading simple sentences. Dr. Lace also explained his opinion regarding

the notations in the record from a state agency examiner and social worker regarding Plaintiff’s

                                                 2
limitations. Dr. Lace stated that within the confines of simple, routine, repetitive tasks, there

would be no need for additional assistance based on his evaluation of the record as a whole.

(Tr. 77–78). Dr. Lace concluded that Plaintiff should be limited to simple, routine, repetitive tasks

where there is only occasional contact with coworkers, the general public, and supervisors and

no high production quotas or fast pace. ( Tr. 78).

       B.      Relevant Medical Background

       As noted, Plaintiff’s Statement of Errors concerns her mental health, and it follows that the

Court examines only the same. The ALJ usefully summarized the relevant records:

       On October 2, 2014, the claimant underwent a psychological consultative
       examination, alleging depression, anxiety or nerves (Exhibit 2F, page 1). The
       claimant reported living with her two daughters and grandchild. She reported
       getting up at 11 am, independently performing personal hygiene activities, picking
       up around the house, watching television, playing with the baby, and doing dishes
       (Exhibit 2F, page 4). She also indicated that she plays cards with her father some,
       visiting him in the evenings, watching television, and having one or two friends
       (Exhibit 2F, page 4). Mental status examination noted a minimal range of motion,
       reports of depression and anxiety, has possible reading and memory problems,
       less than marginal insight, and at least marginal judgment (Exhibit 2F, page 3).
       The claimant also underwent a Wechsler Adult Intelligence Scale, Fourth Edition,
       in which she achieved a verbal comprehension index score of 70, a perceptual
       reasoning index score of 73, and a full-scale IQ s core of 63 (Exhibit 2F, pages
       3- 6). Examiner Floyd Sours, M.A., diagnosed unspecified depressive disorder,
       unspecified anxiety disorder, and borderline intellectual functioning, based on the
       claimant’s reports of activities of daily living, testing, the claimant’s lack of
       glasses therefore in inability to see to read, and noted possible memory problems
       (Exhibit 2F, page 4). Mr. Sours indicated that the claimant would have some
       limitation on her ability to understand, remember, and carry out instructions in a
       work setting; would have the ability to attend and concentrate as she persists and
       paces herself in the pursuit of simple, repetitive tasks, as well as multi-step tasks
       in a work setting; would have the ability to maintain appropriate behavior in a
       work setting as she relates to supervisors and co­ workers; and would have the
       ability to maintain appropriate behavior under work pressure in a work setting
       (Exhibit 2F, page 5).

       On June 24, 2015, the claimant underwent a second psychological consultative
       evaluation, alleging depression in additional to physical impairments (Exhibit 1OF,
       page 1). The claimant reported living with her daughter, and not interacting with
       neighbors, and stated that she stopped working to care for her children, although
       she is not unable to work due to physical problems (Exhibit l0F, page 2). She

                                                 3
reported no history of outpatient counseling, and using psychotropic medication
with “a little” positive response (Exhibit 10F, page 2). She indicated she get out
of bed between 7 and 9am, has breakfast, watches television for a couple of hours,
plays games on her tablet, and is able to socialize with family members. She
indicated that her daughter does the cooking and cleaning, and they both shop. She
stated she is able to read her mail but needs help with comprehension, can write a
simple list, and took a written driver’s license test. Mental status examination was
notable for being mildly anxious and jumpy, tense posture, constricted affect and
mildly dysphoric, irritable, and anxious mood, evidence of mild psychomotor
agitation, with no difficulty understanding simple or moderately complex
instructions , limited short-term memory and delayed auditory recall, average long-
term memory, fair to variable concentration , adequate persistence and pace, and
some insight into her psychological problems and need for treatment (Exhibit lOF,
page 3). Examiner Steven Meyer, Ph.D., diagnosed adjustment disorder with
depression and anxiety, learning disorder by history, and a GAF of 60 (Exhibit
l0F, page 4). Dr. Meyer indicated the claimant’s prior diagnosis of borderline
intellectual functioning seemed overall consistent with her presentation and self-
report (Exhibit l0F, page 4). Dr. Meyer indicated that the claimant would have the
cognitive capacity to understand, remember, and carryout simple and moderately
complex routine instructions and tasks, with some oral and hands-on assistance
and supervision if needed; would be expected to be able to perform adequately in
a setting without strict production requirements and with some additional
assistance available as needed at times of learning and performing new tasks; is
expected to be able to perform best in a nonsocial, solitary setting, with at most
intermittent contact with coworkers and supervisors; and is expected to be able to
withstand the demands of a low stress work setting, for work within any physical
conditions, with ongoing medication compliance, and with some additional
assistance available as needed at times of change in routine (Exhibit l0F, pages 4-
5).

The claimant establish with mental health services on July 29, 2015, reporting
depression, anxiety, and stressors including: her daughter’s recent hospitalization
due to her mental health and substance abuse; her father’s stroke; inability to work
due to physical issues; denial of her disability claim; and finances (Exhibit 14F,
page 1). She reported living with her father and niece to help provide care after
his stroke (Exhibit 14F, page 2). Mental status examination was notable for
depression/sadness, impaired recent memory, with reports of anxiety around
crowds, when leaving her home, and racing thoughts (Exhibit 14F, pages 6-7). The
claimant was diagnosed with depressive disorder, anxiety disorder, a GAF of 45,
and counseling and medication management was advised (Exhibit 14F, page 8).

On October 21, 2015, the claimant reported for evaluation of anxiety symptoms
with her family medicine treatment provider, alleging a worsening of symptoms
despite a daily medication regimen and counseling every two weeks (Exhibit 15F,
page 12). Psychiatric examination noted an anxious and depressed mood, with
Lexapro prescribed and a referral to psychiatry given (Exhibit 15F, page 15).

                                         4
       Follow up with her family medicine treatment provider for anxiety and depression
       in February 2016, noted the claimant feeling down due to a lot of stress in her life,
       mostly financial, and that she was caring for two children and one grandchild
       (Exhibit 15F, page 21). Psychiatric findings were noted as normal, with
       modification made to the claimant’s anxiety medication regimen (Exhibit 15F,
       pages 22-23).

       The medication management records on April 20, 2016, noted continued reports
       of anxiety, mood swings, poor sleep, with psychiatric evaluation notable for
       tangential and circumstantial associations, impaired abstract thinking, limited
       insight into problems, limited fund of knowledge, and a blunted mood and affect
       (Exhibit 14F, pages 10-15). Atrial of Cymbalta was prescribed (Exhibit IF, page
       16). Psychiatric examination during follow up in May 2016 noted a normal mood
       and affect, normal behavior, and normal judgment and thought content (Exhibit
       15F, page 32). Follow up in August 2016 showed no significant changes in the
       claimant’s reported symptoms or mental s t at u s examination, and Zyprexa was
       added to the claimant’s regimen to reduce irritable mood and help sleep (Exhibits
       14F, pages 19-25; 15F, page 37).

       Follow up in December 2016 showed improvement in the claimant’s psychiatric
       examination , with reports of auditory hallucinations, and a blunted mood and
       affect, but otherwise unremarkable (Exhibit 14F, pages 32-33). Be that as it may,
       the claimant’s medication dosages were increased due to continued reports of
       depression (Exhibit 14F, page 34). Follow up in March 2017 noted no significant
       findings on psychiatric examination, with recommendation for the claimant’s
       medications to stay the same as she was as well as ever (Exhibit 14F, pages 41-
       43).

(Tr. 29–31).

       C. State Agency Reviewers

       In a review dated July 15, 2015, state agency psychologist Joseph Edwards, Ph.D. assessed

Plaintiff’s mental abilities after he had reviewed Plaintiff’s medical records through that date. Dr.

Edwards gave the consultative examiners’ opinions “great weight” and concluded that Plaintiff

was “not significantly limited” in certain mental arenas and “moderately limited” in others. (Tr.

107, 110–11)). For instance, Dr. Edwards found that Plaintiff’s ability to remember locations and

work-like procedures was “not significantly limited,” but her abilities to carry-out detailed

instructions, perform activities within a regular schedule, and sustain an ordinary routine without

special supervision were “moderately limited.” (Tr. 110; see also Tr. 111 (assessing additional

                                                 5
limitations)). Another state reviewer came to the same conclusions when Plaintiff’s claim was

reconsidered. (Tr. 126, 128–29).

        D. The ALJ’s Decision

        The ALJ found that Plaintiff had not engaged in substantial gainful employment since

February 11, 2015, the application date. (Tr. 19). The ALJ determined that Plaintiff suffered from

the following severe impairments: degenerative disc disease of the lumbar spine; osteoarthritis of

the left hip; degenerative joint disease of the feet; asthma; chronic obstructive pulmonary disease;

migraines; obstructive sleep apnea; obesity; affective disorder; anxiety; and borderline intellectual

functioning. (Id.). The ALJ, however, found that none of Plaintiff’s impairments, either singly or

in combination, met or medically equaled a listed impairment. (Tr. 21).

        As to Plaintiff’s residual functional capacity (“RFC”), the ALJ opined:

        [T]he claimant has the residual functional capacity to perform light work as defined
        in 20 CFR 416.967(b) except: the claimant’s ability to stand and/or walk is limited
        to 4 hours in an 8 hour workday; frequent exposure to extreme temperatures,
        atmospheric conditions, and pulmonary irritants. The claimant can occasionally
        climb ramps or stairs, perform balancing, stooping, kneeling, crouching, crawling,
        and use of foot controls with the left lower extremity. The claimant cannot climb
        ladders, ropes, or scaffolds, or exposure to hazards such as dangerous moving
        machinery or unprotected heights. The claimant can perform simple, routine,
        repetitive tasks, with occasional interaction with others, no fast production pace, or
        high, strict production quotas.

(Tr. 25).

II.     STANDARD OF REVIEW

        The Court’s review “is limited to determining whether the Commissioner’s decision is

supported by substantial evidence and was made pursuant to proper legal standards.” Winn v.

Comm’r of Soc. Sec., 615 F. App’x 315, 320 (6th Cir. 2015); see 42 U.S.C. § 405(g). “[S]ubstantial

evidence is defined as ‘more than a scintilla of evidence but less than a preponderance; it is such

relevant evidence as a reasonable mind might accept as adequate to support a conclusion.’” Rogers

                                                  6
v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007) (quoting Cutlip v. Sec’y of Health &

Human Servs., 25 F.3d 284, 286 (6th Cir. 1994)). The Commissioner’s findings of fact must also

be based upon the record as a whole. Harris v. Heckler, 756 F.2d 431, 435 (6th Cir. 1985). To

this end, the Court must “take into account whatever in the record fairly detracts from [the] weight”

of the Commissioner’s decision. Rhodes v. Comm’r of Soc. Sec., No. 2:13-cv-1147, 2015 WL

4881574, at *2 (S.D. Ohio Aug. 17, 2015).

III.   DISCUSSION

       Plaintiff raises one error to the Court. (Doc. 8). She argues that the ALJ reversibly erred

in evaluating the opinion and mental health evidence. Specifically, Plaintiff asserts that the ALJ

impermissibly relied on the opinion of Michael A. Lace, Psy.D., a non-examining medical expert,

who testified at the administrative hearing. (Id. at 6–7). And, Plaintiff argues, the ALJ instead

should have preferred the opinions of the consultative examiners (Drs. Meyer and Sours), the state

agency reviewers who gave those opinions “great weight,” and the opinion of Plaintiff’s treating

social worker. (Id.).

       Under the Regulations, an administrative law judge is charged with evaluating all of the

medical evidence and resolving any conflicts that might appear. 20 C.F.R. § 416.927. In doing

so, the ALJ will give each opinion the weight deemed appropriate based on factors such as whether

the physician examined or treated the claimant, whether the opinion is supported by medical signs

and laboratory findings, and whether the opinion is consistent with the entire record. 20 C.F.R.

§ 416.927(c). Typically, the opinion of a source who has examined the claimant is entitled to

greater weight than the opinion of a non-examining source. 20 C.F.R. § 416.927(c)(1). But the

ALJ may reject an opinion that is inconsistent with the record. 20 C.F.R. § 416.927(c)(4); Gant v.

Comm’r of Soc. Sec., 372 F. App’x 582, 585 (6th Cir. 2010).



                                                 7
        Here, the ALJ heard testimony from Dr. Lace, an independent psychologist who had

reviewed the evidentiary record and had listened to Plaintiff’s testimony during the administrative

hearing. (Tr. 76). Dr. Lace testified that Plaintiff’s medical records supported that she experienced

borderline intellectual functioning, depression, and anxiety. (Tr. 76–77). But Dr. Lace testified

that some evidence, such Plaintiff’s GAF score of 60, suggested symptoms that were “well within

normal limits.” (Tr. 77). And, although the state agency consultants noted “mild to moderate

limitations in certain records,” Dr. Lace opined that Plaintiff’s “mental status exams were actually

within normal limits.” (Tr. 77 (relying on Tr. 577–582, 593–596, 600–680)). Relatedly, Dr. Lace

testified that the findings of the October 2014 consultative examination may be problematic

because Plaintiff did not have her glasses and thus could not read during the test. (Tr. 76).

        Ultimately, Dr. Lace concluded that the “general tone of the record would be of moderate

limitations in most categories.” (Tr. 77). Dr. Lace then proceeded to testify that Plaintiff’s

impairments did not meet or medical equal any Listing. (Id.). Dr. Lace also explained the work

limitations Plaintiff would need. (Tr. 78). In particular, Dr. Lace opined that Plaintiff should be

limited to simple, routine, repetitive tasks; where there is only occasional contact with coworkers,

the general public, and supervisors; with no high production quotas and no fast pace. (Id.).

        In response to Plaintiff’s attorney’s questioning, Dr. Lace was clear that he partially

disagreed with the consultative examiners and Plaintiff’s social worker:

        Q. So, you’re going against both the consultative examiner’s and the social
        worker’s statements that you don’t believe those are supported?

        A. Within the confines of simple, routine, repetitive tasks, there wouldn’t be any
        additional assistance, based on the record as a whole, and presentation in those --
        in the mental status exams and so forth.

(Tr. 81).

        When considering the opinion evidence, the ALJ gave great—but not dispositive—weight

                                                 8
to Dr. Lace’s opinion. (Tr. 33). The ALJ determined that Dr. Lace’s opinion was valuable because

Dr. Lace “had the opportunity to review the entirety of the evidence of record,” and Plaintiff’s

lawyer had the opportunity to question Dr. Lace in order “to elicit clear and complete

information[.]” (Id.). In contrast, the ALJ discounted the state agency consultants’ opinions, in

part, because they examined Plaintiff only once and did not have the benefit of the entire record.

(Id.).

         Plaintiff contends this was error. Specifically, Plaintiff asserts that the ALJ’s reliance on

Dr. Lace’s opinion was improper and that the ALJ should have afforded the consultative

examiners’ and state agency reviewers’ opinions greater weight than Dr. Lace’s. (Doc. 8 at 11

(arguing for greater weight for the October 2014 opinion of Floyd Sours, MA, and the July 2015

opinion of Dr. Steven J. Meyer, Ph.D.). Plaintiff also relies on the records of her social worker,

Lindsey Cornett, to argue that more mental limitations were required in the RFC. (Id.).

         All told, Plaintiff’s mental health records are inconsistent. Namely, her GAF scores ranged

significantly, from 45 to 60. And although she reported psychiatric symptoms, her examinations

tended to show a normal mood and affect, normal behavior, and normal judgment and thought

content. (See, e.g., Tr. 708 (“Psychiatric: She has a normal mood and affect. Her behavior is

normal. Judgment and thought content normal.”); Tr. 712 (same); Tr. 717 (same); Tr. 726 (same)).

And, as noted, Dr. Lace and the state agency reviewers came to different conclusions. So the ALJ

had to choose between differing opinions. In doing so, the ALJ noted that there was additional

evidence submitted after the state agency reviewers’ last review in November 2015. (Tr. 32–33).

For instance, the state agency reviewers did not review treatment records from Plaintiff’s biweekly,

outpatient psychotherapy sessions beginning in July 2015 through August 2017. (See Tr. 33). In

contrast, Dr. Lace had the opportunity to review the entire record, including two years of mental



                                                  9
health notes and opinion evidence from Plaintiff’s treating social worker. Consequently, it was

not improper for the ALJ to find Dr. Lace’s opinion more useful than the consultative examiners’

and state agency reviewers’ opinions. See Werner v. Comm’r of Soc. Sec., No. 1:12-CV-143, 2013

WL 1137502, at *6 (N.D. Ohio Mar. 18, 2013) (“[T]here are instances where it may be appropriate

for the ALJ to look more favorably upon the opinion of a non-examining source, such as a medical

expert, especially when the medical expert has access to the claimant’s complete medical record

and observed the claimant at trial.”).

         Additionally, the ALJ properly considered Ms. Cornett’s opinion. As a social worker, Ms.

Cornett is not an acceptable medical source under the relevant regulations. See 20 C.F.R.

§ 416.913(a), (d)(1) (explaining that social worker is not an acceptable medical source and is,

instead, an “other source”). 1 The ALJ acknowledged Ms. Cornett’s opinion that Plaintiff had

“limited but satisfactory” abilities to perform semi-skilled and skilled tasks but was “seriously

limited” in performing many unskilled tasks. (Tr. 34 (citing Tr. 942–43)). The ALJ also noted

Ms. Cornett’s opinion that Plaintiff would miss about four days of work per month. The ALJ

assigned this opinion little weight:

         The evidence of record does not support the extent and frequency of the purported
         biweekly outpatient psychotherapy treatments as noted by Ms. [C]ornett, rather
         specific mental health treatment is limited and intermittent. Furthermore, Ms.
         [C]ornett’s assessed limitations are of such severity that one would expect some
         reflection of them in the claimant’s mental status and psychiatric assessments,
         which were generally unremarkable as noted above. Additionally, Ms. [C]ornett’s
         limitations are somewhat internally inconsistent, as they suggest the claimant
         would have multiple serious limitations with respect to performing unskilled
         work but could satisfactorily perform semi-skilled and skilled work (Exhibit 18F,
         pages 3-4). For these reasons, greater weight could not be assigned to Ms.
         [C]ornett’s opinion.

(Tr. 34).


         1
         This regulation has been rescinded, but still applies to claims (like this one) filed before March 27, 2017.
20 CFR § 404.1527.

                                                         10
       Said plainly, the ALJ noted that Ms. Cornett’s own mental status examinations and

psychiatric assessments did not support the opined serious limitations with respect to performing

unskilled work. (Tr. 34). On July 29, 2015, Ms. Cornett noted that many of Plaintiff’s mental

health attributes were “not remarkable,” including her appearance, posture, general body

movements, quality of speech, perceptions, hallucinations, intellectual functioning (Tr. 603–04).

And later records from Allwell Behavioral Health Services showed unremarkable mental

examinations. Progress notes from March 2017, for instance, suggested that Plaintiff was doing

“as well as ever.” (Tr. 678). And a record dated December 7, 2016, from Allwell Behavioral

Health Services reported, among other things: regular speech rate, rhythm, and volume; clear and

linear thought processes; no overt delusions, but auditory hallucinations; intact judgment and

insight; orientation to time/place/person; no apparent memory impairment; attention and

concentration within normal limits; appropriate to age language and knowledge fund; and blunted

mood and affect. (Tr. 668). Given these and similar records, the ALJ’s ultimate conclusion has

support, and the Undersigned cannot conclude that the ALJ improperly assigned Ms. Cornett’s

opinion little weight.

       Ultimately, Plaintiff asks this Court to re-weigh the evidence relating to her impairments

and decide the outcome of this case differently. This request is impermissible under the substantial

evidence standard of review.       The Court may not undertake a de novo review of the

Commissioner’s decision or re-weigh the evidence of record. Bradley v. Sec’y of Health and

Human Serv., 862 F.2d 1224, 1228 (6th Cir. 1988); Young v. Sec’y of Health and Human Servs.,

787 F. 2d 1064, 1066 (6th Cir. 1986); Smith v. Chater, 99 F.3d 780, 782 (6th Cir. 1996). Even if

this Court would have decided the case differently, it must give deference to the Commissioner

and affirm his findings if substantial evidence supports them. Id. Because substantial evidence



                                                11
supports the ALJ’s analysis and conclusion, the Undersigned recommends affirming.

IV.    CONCLUSION

       Based on the foregoing, it is RECOMMENDED that Plaintiff’s Statement of Errors (Doc.

8) be OVERRULED, and that judgment be entered in favor of Defendant.

V.     PROCEDURE ON OBJECTIONS

       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those specific

proposed finding or recommendations to which objection is made, together with supporting

authority for the objection(s). A District Judge of this Court shall make a de novo determination

of those portions of the Report or specific proposed findings or recommendations to which

objection is made. Upon proper objection, a District Judge of this Court may accept, reject, or

modify, in whole or in part, the findings or recommendations made herein, may receive further

evidence or may recommit this matter to the Magistrate Judge with instructions. 28 U.S.C.

§ 636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the district judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

       IT IS SO ORDERED.



Date: July 18, 2019                                    /s/ Kimberly A. Jolson
                                                       KIMBERLY A. JOLSON
                                                       UNITED STATES MAGISTRATE JUDGE



                                                  12
